Citation Nr: 1709434	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  09-39 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of colposcopy, dysplasia, and polyps.  

2.  Entitlement to service connection for fibroids, status-post hysterectomy.

3.  Entitlement to an initial compensable rating for residuals of appendectomy.  

4.  Entitlement to an initial compensable rating for a scar, status-post cesarean section.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from November 1979 to November 1999.  

This matter came before the Board of Veterans' Appeals (Board) from a May 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board in October 2013 and April 2016, when it was remanded for additional development.  

The issue of service connection for fibroids is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a residual of coloscopy or diagnosis associated with the in-service dysplasia and atypia; the postservice polyp disorder was not present in service and is not related to service.  

2.  The residuals of appendectomy are limited to a scar; the scar is not painful on examination.  

3.  The cesarean section scar is painful on examination on August 1, 2016; prior to that time, it is not painful on examination.  

4.  The abdominal scars are superficial, do not limit function, and do not cover an area greater than 77 square centimeters.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of colposcopy, dysplasia, and polyps have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  

2.  The criteria for an initial compensable rating for residuals of appendectomy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7802 to 7805 (2008).

3.  The criteria for a 10 percent rating for cesarean section scar have been met effective August 1, 2016; prior to August 1, 2016, the criteria for a compensable rating have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7802 to 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service medical records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claim decided herein.  The record includes examination reports, most recently in 2016, and these reports reveal all findings necessary to determine the nature and severity of the cesarean section scar and residual of appendectomy.  The Veteran has not alleged that the examination was inadequate or that a condition has changed in nature since the 2016 examination.  The record also includes a probative opinion as to whether the Veteran has a residual of the in-service colposcopy, dysplasia, and polyp.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  In this regard, the Board notes that VA has requested all available Navy medical center records.  

Accordingly, the Board will address the merits of the appellant's appeal. 

Service Connection

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

 To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
 
Factual Background

Service treatment records document that the Veteran had abnormal Pap (Papanicolaou) tests in 1991, 1992, and 1993 that showed atypia and dysplasia and that the Veteran underwent a polypectomy and colposcopy in 1998.  

A December 2002 pelvic ultrasound was normal.  Pelvic examination in October 2003 and April and December 2005 were normal.  

Beginning in July 2007, Tricare treatment records reveal findings of cervical and endometrial polyp.  The record indicates that the polyps were consistent with probable Tamoxifen reaction.  The Veteran underwent a hysterectomy in 2010.  

A January 2014 VA examination record reveals diagnosis of resolved endometrial polyps and resolved cervical dysplasia.  The record reports the Veteran's history of abnormal Pap test after uncomplicated cesarean section in 1993 and subsequent colposcopy, after which Pap tests were without dysplasia.  The record adds that the Veteran had endocervical curettage for endometrial polyps post-menopause and before hysterectomy.  The examiner determined that the Veteran did not have any residuals of the in-service colposcopy.  The examiner explained that colposcopy was a low-risk outpatient procedure that generally does not have permanent residual and that the Veteran denied any problems after the procedure.  The examiner added that there was no further dysplasia after the procedure, noting that the Veteran had a hysterectomy in 2010.  The examiner added that the etiology of dysplasia is often traced to infections such as the human papillomavirus and that the Veteran had a long history of genital herpes that could affect Pap tests.  Regarding the polyps, the examiner noted that Tamoxifen treatment results in a spectrum of uterine abnormalities, including benign alterations such as polyps.  

Analysis

Following the review of the evidence, the Board must conclude that service connection is not warranted for residuals of colposcopy, dysplasia, and polyp.  
Initially, the Board notes that the in-service findings of dysplasia and atypia are cellular abnormalities or laboratory findings.  Each is merely a clinical finding that may be an early warning of an actual disability, but is not itself disabling.  See Fed. Reg. 20,440 (May 7, 1996).  As such, the findings of dysplasia and atypia during service do not signify a disability.  The record is absent any evidence showing a current diagnosis related to the in-service clinical findings.  Thus, service connection is not warranted for dysplasia or atypia.  

Regarding the in-service colposcopy, the evidence does not reveal any current residual.  The Veteran has not reported a specific abnormality related to the in-service colposcopy, and the VA examiner has determined there is no residual.  In sum, there is no competent evidence of a current disability resulting from the in-service colposcopy.  Thus, service connection is not warranted for residuals of colposcopy.  

Regarding the polyps, there is competent evidence of polyps during the period of the claim.  Although there is also evidence of a uterine polyp during service, the Board finds the postservice polyp disorder was not present during service.  The Veteran underwent a polypectomy in November 1998, and subsequent medical evaluation is negative for polyp until 2007, nine years after the polypectomy and eight years after discharge.  There is no medical finding that the polyps recurred from 1998 until 2007, and the Veteran has not reported polyps, or symptoms attributed to polyps, during this period.  Furthermore, the medical evidence indicates that the postservice polyps are due to the use of Tamoxifen, which was first prescribed after service.  The Board interprets these medical findings as findings that the postservice polyp disability did not exist prior to the use of Tamoxifen.  Thus, the Board finds the postservice polyp disorder, status-post hysterectomy, was not present during service.  

The Board further finds that the polyp disorder is not related to service.  There is no medical evidence linking the polyp disability to service, and the medical evidence attributes the postservice polyp disorder to the use of Tamoxifen, which is prescribed for a nonservice connected disability.  Although the appellant might believe that she has a disability related to service, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of the polyp disability.  

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  

Increased Rating

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

The criteria pertaining to rating skin disabilities were revised, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008, unless the claimant requests review under the revised criteria.  73 Fed. Reg. 54708 (Sept. 23. 2008).  Because the current claim was received prior to that date, and the Veteran has not requested that the scars be rated under the revised criteria, the revisions do not apply in this case.  

Under the criteria in effect prior to October 23, 2008, a 10 percent evaluation is warranted for superficial scarring other than on the head, face, or neck, that covers an area of 144 square inches or greater and does not affect motion; that is unstable, or that is painful on examination.  38 C.F.R. § 4.118, Diagnostic Codes 7802 to 7804 (2008).  Compensable ratings for scarring are also provided for scarring that is deep or causes limited motion and affects an area of more than six square inches (39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  

Under the criteria in effect prior to October 23, 2008, a rating in excess of 10 percent is warranted for scarring other than on the head, face, or neck that are deep or cause limited motion and cover an area exceeding 12 square inches (77 square centimeters).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Codes 7802 to 7804 (2008). 

Scarring that affects function can be rated on the limitation of motion of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).
 
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Factual Background

A February 2008 VA examination record indicates that the Veteran was status-post cesarean section and appendectomy.  There were no reported complications or symptoms at the time of examination.  Examination revealed a 14.0 by 0.1 centimeter suprapubic abdominal scar and a 7.0 centimeter by 0.1 centimeter right lower quadrant abdominal scar.  Each scar was level, nontender and without disfigurement, ulceration, adherence, instability, inflammation, edema, tissue loss, keloid, pigmentary change, or abnormal texture.  The examiner determined there was no significant residual of either surgical procedure.  

An August 2009 VA examination record reveals the Veteran's history that the scars, status-post cesarean section and appendectomy, were not painful.  She reported occasional itching of the cesarean section scar.  She denied functional impairment due to either scar.  Examination revealed a right lower quadrant scar.  The scar was linear and superficial, and it measured 4 centimeter by 0.3 centimeter.  It was not painful, and there was no skin breakdown, keloid, inflammation, edema, underlying tissue damage, or associated limitation of motion or function.  

A January 2014 VA examination record reveals the Veteran's history that the only residual of the appendectomy was the scar.  

A January 2014 VA "scars" examination record reveals the Veteran's history that the cesarean section scar was stable and itchy but not painful.  It did not require treatment or limit motion or function, and the Veteran did not note complication such as nerve involvement.  The examination record also reveals the Veteran's history that the appendectomy scar was asymptomatic and did not affect motion or function.  The scars were not painful or unstable.  The cesarean section scar was 23 centimeters long, and the appendectomy scar was 8 centimeters long.  

An August 2016 VA examination record reveals the Veteran's history that the scars were not painful.  The Veteran reported that in the summer, sweating made the scar itchy.  The scars did not bleed and was not unstable, deep, or keloid.  It did not affect function.  Examination revealed that the post-appendectomy scar was linear and measured 8 centimeter by 0.2 centimeter.  It was not deep or tender.  The post-cesarean section scar was linear and measured 23 centimeter by 0.2 centimeter with an area that was painful to touch.    

Analysis

The Board finds a compensable rating is not warranted for the scar, status-post appendectomy.  The record establishes that the scar is not unstable or deep and does not result in limitation of function.  The record also establishes that the appendectomy scar does not affect an area greater than 144 square inches, even when considered with the cesarean section scar.  The Veteran reported painful scar at the hearing before the Decision Review Officer in 2009.  The Veteran otherwise has consistently denied any symptoms involving the scar, including pain, however, and clinical examination is consistently normal.  In the absence of evidence of pain on exam, as required by the regulation, the Board finds a compensable rating is not warranted under the diagnostic codes for scars.  The Board has considered whether a higher rating is warranted under an alternate diagnostic code but finds no other diagnostic codes applicable:  the evidence indicates that the only residual of appendectomy is the scar.  In this regard, the Board notes that the Veteran has consistently denied symptoms, including neurological symptoms, and clinical evaluation has consistently been normal.  Thus, a compensable schedular rating is not warranted for residuals of appendectomy.  

The Board finds a 10 percent rating is warranted for the scar, status-post cesarean section, effective August 1, 2016, the date the scar was found painful on examination.  A higher rating is not warranted at any time from August 1, 2016, because the evidence establishes that the scar is not deep or unstable and does not affect an area exceeding 77 square centimeters, even when considered with the appendectomy scar.  

Prior to August 1, 2016, a compensable rating is not warranted because the evidence consistently shows that the scar is not deep, unstable, or painful on exam and does not result in limitation of function.  The record also shows that the scar does not affect an area greater than 144 square inches, even when considered with the appendectomy scar.  The Board acknowledges that the Veteran reported painful scar at the hearing before the Decision Review Officer in 2009.  The Veteran otherwise consistently denied any pain, however, however, and clinical examination is consistently normal prior to the August 2016 examination.  The Board further acknowledges that the Veteran has reported itchiness of the scar.  However, she has not reported that the itchiness is associated with any impairment, and the Board finds it is not analogous to pain on examination which would warrant a higher rating prior to August 1, 2016.  In the absence of evidence of pain on exam, as required by the regulation, the Board finds a compensable rating is not warranted under the diagnostic codes for scars prior to August 1, 2016.   

The Board has considered whether a higher or separate rating might be warranted based on occupational or extraschedular impairment but finds that no such rating is applicable as the record contains no findings or suggestions of occupational impairment or impairment not contemplated by the rating criteria secondary to the scar or appendectomy.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Thun v. Peake, 22 Vet. App. 111 (2008).   


ORDER

Service connection for colposcopy, dysplasia, and polyp is denied.  

A compensable rating for residuals of appendectomy is denied. 

A 10 percent rating is warranted effective August 1, 2016, for cesarean section scar; a compensable rating is not warranted prior to that time.  


REMAND

The Board finds an addendum opinion is needed to determine whether the postservice fibroid disability is related to service.  The March 2014 VA examiner determined that the fibroid disability was less likely than not incurred in or otherwise related to service.  The March 2014 VA examiner explained that the first clinical evidence of fibroids was in 2007.  The medical evidence reveals diagnosis of fibroids in October 1993 and in 2003.  It is unclear whether the examiner reviewed these records.  In light of this discrepancy, the Board finds a clarifying opinion is needed.

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding, pertinent evidence, including any outstanding VA or Navy medical center treatment records.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e). 

2.  Obtain an addendum opinion from the March 2014 VA examiner regarding whether the fibroid disability is related to service.  The examiner should state an opinion as to whether there is a 50 percent or better probability that the fibroid disability was incurred in service or is otherwise related to service.  

The examiner must provide the rationale for each opinion expressed.  The examiner must address the October 1993 clinical report, associated with the Veteran's cesarean section, that reveals a diagnosis of leiomyoma uteri, the November 2003 Tricare record that reports a diagnosis of uterine leiomyomatous degeneration, and the December 2003 Tricare record that reports the Veteran's history of pelvic discomfort for more than one year and that indicates that recent ultrasound showed small fibroids.  

If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

If the prior examiner is unavailable, all pertinent evidence of record must be made available to and reviewed by another appropriate medical professional who should be requested to provide the requested opinions with supporting rationale.

3.  Thereafter, readjudicate the appellant's claim for service connection for fibroids.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


